Case 1:18-cv-01580-RCL Document 29-6 Filed 09/09/20 Page 1 of 90




                     EXHIBIT 3
        Case 1:18-cv-01580-RCL Document 29-6 Filed 09/09/20 Page 2 of 90




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


 ALICIA KIRTON,

                Plaintiff,

        v.
                                                             Civ. A. No. 18-1580 (RCL)
 CHAD WOLF, Acting Secretary, Department
 of Homeland Security, and FEDERAL
 EMERGENCY MANAGEMENT AGENCY,

                Defendants.


                             DECLARATION OF MELISSA ELLIS

       I, MELISSA ELLIS, hereby declare the following is true and correct to the best of my

knowledge and belief:

       1.      I am competent to testify in this matter and have personal knowledge of the facts

stated in this Declaration. I am aware of Plaintiff Alicia Kirton’s claims in this matter that my

employer, the Federal Emergency Management Agency (“FEMA”), discriminated against her

based on her race and color when it denied her request for full-time telework and a change of her

duty station. I am also aware that I am providing this Declaration in support of FEMA’s motion

for summary judgment.

       2.      I started working at FEMA in 2006 as an Accountant in FEMA’s Office of the

Chief Financial Officer (“OCFO”) and remained in that job title until 2009 when I became a

Budget Analyst in OCFO. In July 2014, I took a position as a Management and Program Analyst

in the National Preparedness Directorate within FEMA where I worked until April 2015 when I

took a position as a Supervisory Budget Analyst in the Budget Planning and Analysis Division

(“BPAD”) in OCFO, which is where I continue to work.



                                                 1
        Case 1:18-cv-01580-RCL Document 29-6 Filed 09/09/20 Page 3 of 90




       3.      In the Supervisory Budget Analyst position I took in April 2015, I served as the

Acting and then permanent Funds Control Branch Chief within BPAD. In this new role, I

supervised a number of individuals, including Plaintiff Alicia Kirton, Mark Miller, and Jennifer

Wohltman, among others. At the time I assumed my new role in April 2015, Miller and

Wohltman were already working from their homes full-time and nearly full-time, respectively.

               Mark Miller’s Change in Duty Station in 2013

       4.      When I became the Acting Funds Control Branch Chief in April 2015, Mark

Miller, Budget Analyst, had already been working from his home in Oklahoma for a few years.

Though it was inconsistent with the BPAD telework policy and my own view of how BPAD

should be run, I decided not to require that he start coming into the office regularly since his

work arrangement had been in place for years. 1 Changing Miller’s arrangement would have

required him to uproot his life and move back to the Washington, D.C. area, which I did not

think was appropriate simply due to a change in supervisor.

       5.      Though I generally did not like the idea of Miller performing all of his duties

remotely, I decided to permit him to continue doing so, essentially “grandfathering” him into his

preexisting work arrangement. This was not a telework arrangement because his official duty

station was his home in Oklahoma. That meant that his work arrangement did not need to be

periodically recertified, monitored, or otherwise reviewed by me.

               Jennifer Wohltman’s Full-Time Telework Status

       6.      Jennifer Wohltman, who was teleworking full time from her home in New Jersey,

was in a different situation than Miller. Wohltman’s duty station had not been changed by prior

supervisors; rather, she was simply on a full-time telework schedule. Her situation was also


1
       The BPAD Telework Policy is discussed further below in Paragraphs 9 and 10.

                                                  2
        Case 1:18-cv-01580-RCL Document 29-6 Filed 09/09/20 Page 4 of 90




different because she was an Accountant, as opposed to a Budget Analyst, which meant she had

different duties than Miller and Plaintiff.

       7.      In particular, I did not view Wohltman’s duties as benefitting as much from or

needed face-to-face interaction with others, as did the Budget Analyst positions held by Miller

and Plaintiff. Additionally, Wohltman’s customers were physically located in the FEMA

Finance Center in Winchester, VA, which is roughly 75 miles from the District of Columbia.

Therefore, it was not as necessary for Wohltman to come into the office.

       8.      As with Miller, I “grandfathered” Wohltman into her preexisting telework

arrangement. Because there was not a compelling business need for her to come into the office,

it would have been unfair to require her to move her life back to Washington, D.C.. Wohltman

had also demonstrated high performance in her existing telework arrangement. And as the only

accountant in BPAD, I viewed her as indispensable.

               BPAD Telework Policy

       9.      In April 2015, while serving as Acting Funds Control Branch Chief within BPAD,

Shalini Benson, my direct supervisor at that time, stated that she wanted to see each of us in the

office at least two days per week. Benson also stated that she expected that all managers under

her supervision would see everyone who reported to them at least two days per week as well.

Exhibit A to this Declaration (Kirton AFPD 727) contains a true and correct copy of Benson’s

April 23, 2015, email.

       10.     Further, Benson stated in the April 2015 email that exceptions to her telework

policy needed to be sought through her or Benjamin Moncarz, the Budget Director and her

supervisor. I understood Benson’s April 2015 email with her expectations to be the effective

BPAD policy on telework. Nonetheless due to the factors I discussed above, I did not find it

necessary to make any immediate changes to Wohltman’s or Miller’s telework arrangements.
                                                 3
        Case 1:18-cv-01580-RCL Document 29-6 Filed 09/09/20 Page 5 of 90




                The Agency’s Decision in 2016 to Deny Kirton’s Request for Full-Time
                Telework and/or Duty Station Change.

       11.      On December 18, 2015, Kirton submitted a request to me via email for 95-100%

telework based on her commute from her home in Virginia. Exhibit B to this Declaration

(Kirton AFPD 360-61) contains a true and correct copy of Kirton’s email accompanying request

for telework.

       12.      At that time, Kirton was a Budget Analyst under my supervision assigned FEMA

program offices. These were her customers with whom she would coordinate to ensure their

funds were allocated in the Agency’s financial system so they could spend the money and

execute FEMA’s mission. To ensure funding was allocated correctly, Kirton was tasked with

reviewing the programs’ planned budgetary activity.

       13.      Kirton’s job required that she meet with her customers, i.e., the program offices,

on a regular basis to review and discuss their plan to ensure their funding was in alignment with

their spend plan. Representatives from various FEMA program offices routinely come to

BPAD’s offices in FEMA Headquarters to meet with Budget Analysts, such as Kirton, when

they have questions or need financial advice. While this was sometimes done by phone or video

in the 2015 timeframe, some customers requested to meet with Budget Analysts in person. As a

supervisor I felt it was important to have Budget Analysts physically come into the office to be

available to provide those services to their customers.

       14.      On December 20, 2015, I contacted my supervisor, Shalini Benson, Deputy

Budget Director, and advised her that I wanted to grant Kirton additional telework such that she

would only need to come into the office two days per pay period. Exhibit C to this Declaration

(Kirton AFPD 662) contains a true and correct copy of the email I sent to Benson. I proposed

this as a compromise between the full-time (or nearly full-time) telework that Kirton requested


                                                 4
        Case 1:18-cv-01580-RCL Document 29-6 Filed 09/09/20 Page 6 of 90




and the maximum telework of four days per pay period (i.e., two days per week) that were

permitted under BPAD policy at that time.

       15.     Benson advised that she did not want to deviate from her requirement that

everyone come into the office twice per week. But she said that she would consider the request

if Kirton could further explain how she could accomplish the mission and meet her customer

needs if permitted to telework full-time.

       16.     I met with Kirton and advised her of Benson’s position and her need to address

Benson’s concerns, which she did in an email to me on December 22, 2015. Exhibit D to this

Declaration (2017 ROI, Tab G-14 at 3 of 4) contains a true and correct copy of Kirton’s email.

Kirton advised that her request was based on her current commuting time, which was a minimum

of 2 ½ to 3 hours one way. Kirton’s email also states that she and her husband had already

decided to move to Florida, although the email does not specify when the move to Florida would

take place. Therefore, although the request was purportedly based on her current commute time

from her home in Chester, VA, I interpreted this as a request to telework fulltime from her new

home in Florida, because a commute from Florida to D.C. would presumably be impossible.

       17.     Upon reviewing Kirton’s response to the issues Benson asked that she address, I

was inclined to deny Kirton’s request. It appeared to me that Kirton wanted to work from home

full-time because she had decided to live too far from the office to commute comfortably. I did

not think that was an adequate justification to deviate from the policy, especially since that

would make it impossible for her to meet with her customers or participate in any in-person

meetings or trainings on short notice. I was also reticent to grant Kirton’s request because it

might incentivize others to move far away and request similar remote work arrangements that

went against BPAD telework policy.



                                                 5
        Case 1:18-cv-01580-RCL Document 29-6 Filed 09/09/20 Page 7 of 90




       18.     I discussed Kirton’s request with Benson who agreed with my inclination to deny

the request. Benson recommended that I coordinate my response with someone from Labor and

Employee Relations (“LER”) to ensure that I responded appropriately on behalf of the Agency,

so I emailed Julia Goldberg, Human Resources Specialist.

       19.     After discussing Kirton’s request, Goldberg and I agreed that the Agency should

deny it. She helped me draft an email to Kirton communicating that decision, which I sent to

Kirton on December 29, 2015. Exhibit E to this Declaration (2017 ROI, Tab F-2 at 2 of 3)

contains a true and correct copy of my December 29, 2015, email.

       20.     The following is the explanation I provided Ms. Kirton for the Agency’s decision

to deny her request for full-time telework:

       I have reviewed your request for 95-100% telework, and subsequent change in duty
       station. Per FEMA’s Telework Policy, if an employee commutes into the office less
       than 2 days per pay period, the Duty station needs to change to the employee’s
       telework location.

       The BPAD Telework Policy is that every employee needs to come into the office
       at least 2 days per week. As a Funds Control Budget Analyst, your job requires
       face-to-face engagement with your customers and Analysis Branch counterparts.
       Also, coming into the office enhances team building with other staff members, on
       the job training and promotes collaboration. This is all key to us improving our
       relationships with our customers to ensure we are on track to creating a proactive
       work environment. Additionally, because our division needs to have staff available
       in the office on a daily basis, and because most of our team regularly teleworks 2-
       3 times per week, I am not currently able to increase the amount of time that you
       telework away from the office. Unfortunately, I regret to inform you that I cannot
       approve an increase in your telework, and therefore I am also denying a change in
       Duty Station for you.

Exhibit E hereto.

       21.     On or about January 20, 2016, Kirton submitted a new request using the Agency’s

Telework Application and Agreement (FEMA Form 123-9-01). In this new application, Plaintiff

requested to telework (Alternative Work Location or “AWL”) Monday through Friday of the

first week and Monday and Tuesday of the second week. The application stated that Plaintiff

                                               6
         Case 1:18-cv-01580-RCL Document 29-6 Filed 09/09/20 Page 8 of 90




would come into the office Wednesday and Thursday of the second week and Friday would be

an off-day due to her compressed work schedule (CWS). The application requested this new

telework arrangement to begin on February 21, 2016. And the application listed Plaintiff’s

official duty station as Washington, D.C., and designated her home address in Chester, Virginia,

as the alternate work location where Plaintiff would be teleworking. Exhibit F (2017 ROI, Tab

G-6) contains a true and correct copy of Plaintiff’s Telework Application and Agreement dated

January 19, 2016, and Exhibit G (2017 ROI, Tab G-10) contains a true and correct copy of an

email exchange I had with Plaintiff concerning her request on January 21, 2020.

         22.   It was my understanding that by this time in January 2016 Plaintiff had already

completed her move from Virginia to Florida. Therefore, it was unclear to me why Plaintiff was

requesting to telework from an address in Chester, VA, where she no longer resided. Moreover,

since no new information justifying a different outcome had been provided and because it did not

conform to the BPAD expectation of being at her official duty station at least two days per week.

         23.   I advised Kirton by email on January 21, 2016, that I would not be approving this

request. Ex. G. As I noted in the comments to the Telework Application, I disapproved the

request because “this agreement does not meet the BPAD Telework expectation of 2 days per

week.”

         24.   A few months later on May 2, 2016, I emailed everyone in BPAD my

expectations concerning telework. Among other things, I advised everyone that I expected that

they come into the office at least two days per week and that if they are out on leave on days they

would normally come into the office, then they needed to come into the office another day that

week. Attached as Exhibit H (Kirton AFPD 389-90) is a true and correct copy of my May 2,

2016, email.



                                                7
        Case 1:18-cv-01580-RCL Document 29-6 Filed 09/09/20 Page 9 of 90




               The Agency’s Unsuccessful Attempt to Bring Miller Into Compliance with
               BPAD Telework Policy and Miller’s Removal Due to Poor Performance.

       25.     In late May and early June 2016, I started working with Goldberg regarding

changing Miller’s duty station back to Washington, D.C., due to the nature of his job and in the

hopes that doing so would help improve his lagging performance. Attached as Exhibit I (FEMA

017) is a true and correct copy of an email I sent to Goldberg in which I inquired about the

possibility of changing Miller’s duty station to D.C. because I felt that “his job performance

would improve by him coming into DC at least 2 days a week.”

       26.     On June 29, 2016, I sent Miller an email advising him that we intended to change

his duty station back to Washington, D.C. effective November 1, 2016, to bring his work

situation into alignment with BPAD policy that required everyone to come into the office at least

two days per week. Attached as Exhibit J (Kirton AFPD 067) is a true and correct copy of my

June 29, 2016 email

       27.     We needed to ensure sufficient personnel in the office on a daily basis and I felt

that Miller’s performance would improve if he were required to come into the office for face-to-

face client interaction and collaboration with colleagues at least two days per week. I gave

Miller several months of advanced notice in case the Union wanted to bargain over the move and

because he had been living in Oklahoma for a few years and I wanted to give him a sufficient

opportunity to make the necessary arrangements to move back to the Washington, D.C., area

after having been gone for so long.

       28.     On July 25, 2016, Miller responded to my duty station change letter with medical

documentation advising against changing his work arrangement from home- to office-based

work and recommending that he be permitted to continue working from his home in Oklahoma

City. Attached as Exhibit K (FEMA 276-77) is a true and correct copy of Miller’s email and


                                                 8
       Case 1:18-cv-01580-RCL Document 29-6 Filed 09/09/20 Page 10 of 90




accompanying note from his physician). I interpreted this to be a request for reasonable

accommodation, so I sought Goldberg’s opinion and she concurred that it was an

accommodation request. Goldberg recommended that I reach out to Kurt Nance since he was the

reasonable accommodation coordinator in the Agency’s Office of Equal Rights, which I did.

       29.     On July 27, 2016, Miller and I had an email exchange in which we discussed what

work he needed to get done because he was behind. Miller replied that he was overwhelmed but

that he understood my frustration with the situation and suggested that his medical conditions

may be affecting his ability to perform his duties. Attached as Exhibit L (FEMA 005-07) is a

true and correct copy of our email exchange, which I forwarded to Goldberg on July 28, 2016.

       30.     On July 28, 2016, I forwarded my exchange with Miller to Goldberg. Ex. L at

FEMA 005. I stated that I would have to take action if his performance did not improve but also

noted that I was concerned about taking action regarding his lagging performance because he

suggested that his medical issues might be contributing to his performance issues. In response,

Goldberg stated that I did not need to wait to address his performance but that I needed to

consider how his conditions impact his work, and try to find a way to alleviate those issues.

Goldberg advised further that I needed to have a conversation with Miller and work with him

regarding potential accommodations.

       31.     On August 8, 2016, on the advice of Nance and Goldberg, I sent Miller the

Agency’s reasonable accommodation request form. Exhibit M (FEMA 004 and attachment)

contains a true and correct copy of the August 8 email and its attachment.

       32.     Miller completed, signed, and submitted a request for reasonable accommodation

on or about September 12, 2016. Miller requested to be permitted to retain his duty station in

Moore, Oklahoma, as an accommodation for his medical issues. Exhibit N contains a true and



                                                9
       Case 1:18-cv-01580-RCL Document 29-6 Filed 09/09/20 Page 11 of 90




correct copy of Miller’s reasonable accommodation request dated September 11, 2016, which is

included as an attachment to an email dated December 5, 2016 (FEMA 003).

       33.     On September 27, 2016, I sent Miller a medical questionnaire to be completed by

his physician as part of the reasonable accommodation process. In response Miller sent me a

letter from his doctor dated October 11, 2016. Miller’s physician stated his professional opinion

that Miller could not perform the duties of the position outside of his home due to his medical

issues and further that were no alternative accommodations. Miller’s doctor sent a follow-up

letter toward the end of October clarifying that Miller could perform the duties of his position if

performed from his home office. True and correct copies of these documents are included in

Exhibit O to this Declaration (FEMA 278-85, 292)

       34.     I took Miller’s doctor’s letters very seriously, but he was no longer performing

acceptably while working remotely. He needed to come into the office a minimum of 20% per

pay period to perform all of the essential functions and duties of his position. See Management

Response at 2 of 2 (Ex. N). Therefore, I denied his request to work remotely full time on

November 3, 2016, and offered him two days of telework per pay period as an alternative

accommodation after consulting with the Office of Equal Rights. Miller appealed my decision to

Annemarie Juhlin, Deputy Budget Director, on December 5, 2016. See Ex. N at FEMA 003.

       35.     While we were still engaging with Miller during the interactive process, I

continued consulting with Goldberg regarding Miller’s lagging performance. Eventually we

decided to place Miller a Performance Improvement Plan (“PIP”), which was a guide laying out

explicitly what he needed to do in order to perform at the minimally acceptable level—Achieved

Expectations. In the meantime, as a temporary accommodation we decided to permit him to

continue working from Oklahoma during the PIP. If Miller’s performance improved and he



                                                 10
       Case 1:18-cv-01580-RCL Document 29-6 Filed 09/09/20 Page 12 of 90




successfully completed his PIP, then I intended to consult further with Goldberg and the Office

of Equal Rights as to the Agency’s options regarding his duty station and telework arrangements

on a more long-term basis.

       36.    I issued the PIP in January 2017, giving Miller an opportunity to demonstrate

acceptable performance. Ultimately and unfortunately, Miller’s performance did not improve,

and it remained at the Unacceptable level, prompting me to propose his removal in June 2017.

Exhibit P is a true and correct copy of a memorandum I prepared on June 5, 2017, with my

evaluation of Miller’s performance during the PIP period. Exhibit Q is a true and correct copy of

the Notice of Proposed Removal for Miller, also dated June 5, 2017.

       37.    On August 22, 2017, Annemarie Juhlin, issued a Removal Decision

memorandum, removing Miller from Federal service effective that day. As a result, the duty

station change became moot and no further action was necessary. Exhibit R is a true and correct

copy of the Removal Decision dated August 22, 2017.

              Wohltman’s Change in Duty Station to New Jersey.

       38.    Kirton’s telework request and appeal of the denial of that request alerted me that I

had another employee’s whose work arrangement was inconsistent with BPAD’s policy—

Jennifer Wohltman. As stated previously, Wohltman had been teleworking full time from her

home in New Jersey since well before I became her supervisor and had only occasionally been

commuting into the office, which she had been doing so at her own expense.

       39.    I was willing to continue permitting Wohltman to work from her home in New

Jersey, but also wanted to bring her work arrangement into compliance with applicable Agency

policy. Therefore, I sought permission from Shalini Benson to change Wohltman’s official duty

station to her home in New Jersey. Benson recommended that I work with a Human Resources

Specialist to decide whether to move forward with the request.
                                               11
       Case 1:18-cv-01580-RCL Document 29-6 Filed 09/09/20 Page 13 of 90




       40.     Unlike Plaintiff or Miller, Wohltman was an Accountant whose work was

independent. Wohltman’s official duty station was in FEMA Headquarters in Washington, D.C.

As I explained above, however, her customers were located at FEMA Finance Center, in

Winchester, VA, which is 75 miles away. That meant that regardless of whether her official duty

station was Washington, D.C., or New Jersey, it was not likely to have a significant impact on

the amount of time she would spend on site at the FEMA Finance Center.

       41.     These factors made Wohltman’s job more suitable for remote work. Additionally,

her husband was working in New Jersey and she had recently given birth so requiring her to

commute back and forth would likely compel her to seek employment elsewhere, which I feared

because she was such a high performer and self-motivated worker.

       42.     On May 23, 2016, I sent a request to Benson asking for permission to change

Wohltman’s duty station to New Jersey. In the May 23 request, I listed the pros and cons of

changing Wohltman’s duty station. Among my comments, I noted that Wohltman’s current

telework situation was not in compliance with the FEMA Telework policy and that all employees

needed to be in the office a minimum of two days per pay period. Changing Wohltman’s duty

station to New Jersey would bring her into compliance with the FEMA and BPAD telework

policies. Exhibit S (Kirton AFPD 392-93) is a true and correct copy of my May 23 email.

       43.     On July 8, 2016, I sent a memorandum to my supervisor, Shalini Benson,

requesting permission to permit Wohltman to change her duty station to her home in New Jersey.

Benson signed it and forwarded it to Benjamin Moncarz, Budget Director, on July 15, 2018.

Exhibit T (Kirton AFPD 373) contains a true and correct copy of the memorandum I prepared,

dated July 8, 2016, requesting a change of duty station for Wohltman.




                                               12
       Case 1:18-cv-01580-RCL Document 29-6 Filed 09/09/20 Page 14 of 90




        44.        In support of my request, I explained that Wohltman was the only Accountant in

BPAD and therefore her duties were different from the Budget Analysts and other employees in

BPAD. Ex. T. Wohltman’s work was performed independently and her sole customer was the

OCFO FEMA Finance Center in Winchester, VA. Therefore, changing her duty station from

D.C. to New Jersey would not have likely have any great effect on her ability to collaborate with

her clients. Id.

        45.        Additionally, I noted that Wohltman’s performance had been superior, she had

received a DHS Outstanding Employee Award from the Secretary of DHS, and had been one of

only three OCFO employees to receive a Quality Step Increase due to her stellar performance.

In other words, she had already demonstrated consistent performance at a high level while

teleworking. I also noted that if we did not agree to change her duty station to New Jersey, she

would likely seek another job and that it would be difficult to replace her.

        46.        On August 11, 2016, Moncarz approved my request to change Wohltman’s duty

station to her home in New Jersey. He explained that he was granting my request because: (1)

she did not have any customers in Washington, D.C. that require consistent interactions; (2) her

work is done independently; and (3) her sole customer was the OCFO Finance Center located in

Winchester, VA so she was already working in a location different from her customer since her

duty station was FEMA Headquarters in Washington, D.C. Exhibit U (Kirton AFPD 719)

contains a true and correct copy of Moncarz’s email dated August 11, 2016.

        I declare that the foregoing is true and correct to the best of my knowledge, information,

and belief.

        Executed this 8th day of September, 2020, in Severna Park, Maryland.
                                                                               Digitally signed by MELISSA A ELLIS
                                                       MELISSA A ELLIS         Date: 2020.09.08 14:19:40 -04'00'

                                                       MELISSA ELLIS

                                                  13
Case 1:18-cv-01580-RCL Document 29-6 Filed 09/09/20 Page 15 of 90




          ELLIS DECLARATION
               EXHIBIT A
      Case 1:18-cv-01580-RCL Document 29-6 Filed 09/09/20 Page 16 of 90


From:            Benson, Shalini
To:              Benson, Shalini
Subject:         FW: Telework expectations
Date:            Thursday, January 21, 2016 11:58:08 AM




From: Benson, Shalini
Sent: Thursday, April 23, 2015 9:29 AM
To: Ellis, Melissa; Coles, Denee; Kowgios, Kristos; George, Heather; Senegal, Frankie
Cc: Treml, Gregg
Subject: Telework expectations

Hey everyone,

With so many moving pieces and new folks (yeah!) I just want to reiterate my telework expectations
so each group is operating in the same manner.

1 –Seeing me! -- I’d like you to see you at least twice a week. I prefer BC are in person for the
Monday staff meeting and Tuesday staff meeting. I telework Thursdays and right now, a half day on
Wed.

2 - Seeing your staff -- I’d like you to see each of your direct reports twice a week. Exceptions to
this should be made through me / Gregg while he’s here.

3 – Team Day – To the extent possible, I’d like your team to get together in person at least once a
week. A number of branches have choosen Tuesday for this as it’s staff meeting day anyway.

4 – All hands on deck day – We’ve talked about this – but honestly don’t recall where we wound up
- Should we make Tuesday an all hands on deck day? I like the idea of having everyone together at
least one day a week (again – there are exceptions, certianly). What do y’all think?

Let’s chat if you have questions – sorry for doing this over email, but wanted to get out sooner
rather than later!

Thanks,
Shalini

Shalini Benson * Acting Budget Director * FEMA OCFO * BB – 202/802-2617 *
Shalini.Benson@fema.dhs.gov




                                                                                             Kirton - AFPD - 000727
Case 1:18-cv-01580-RCL Document 29-6 Filed 09/09/20 Page 17 of 90




          ELLIS DECLARATION
               EXHIBIT B
        Case 1:18-cv-01580-RCL Document 29-6 Filed 09/09/20 Page 18 of 90



                                                                       ĞĐĞŵďĞƌϭϴ͕ϮϬϭϱ



dŽ͗DĞůŝƐƐĂůůŝƐ͖K&KWĨƵŶĚĐŽŶƚƌŽů^ƵƉĞƌǀŝƐŽƌ

͗^ŚĂůŝŶŝĞŶƐŽŶ͖K&KĞƉƵƚǇƵĚŐĞƚŽĨĨŝĐĞƌ

&ƌŽŵ͗ůŝĐŝĂ<ŝƌƚŽŶ͖K&KWĨƵŶĚƐĐŽŶƚƌŽůďƵĚŐĞƚĂŶĂůǇƐƚ

ZĞ͗ZYh^ddKd>tKZ<dϵϱͲϭϬϬй

DĞůŝƐƐĂ͕^ŚĂůŝŶŝƐĞŶƚŵĞĂŶĞŵĂŝůŽŶϮϵ^ĞƉƚϮϬϭϱĂŶĚƐƚĂƚĞĚŝĨ/ŶĞĞĚĂŶǇƚŚŝŶŐƚŽƉůĞĂƐĞĐŽŶƚĂĐƚŚĞƌ͘
ĞĨŽƌĞ/ƐƉŽŬĞǁŝƚŚŚĞƌĐŽŶĐĞƌŶŝŶŐŵǇƌĞƋƵĞƐƚ͕/ĨĞůƚŝƚǁĂƐƌĞƐƉĞĐƚĨƵůƚŽƐƉĞĂŬǁŝƚŚǇŽƵĨŝƌƐƚƚŽĞŶƐƵƌĞ
ǇŽƵǁĞƌĞŝŶƚŚĞůŽŽƉĂƐƚŽŵǇƌĞƋƵĞƐƚ͘ĨƚĞƌƐƉĞĂŬŝŶŐǁŝƚŚǇŽƵĂŶĚĚŝƐĐƵƐƐŝŶŐƚŚĞĂŐĞŶĐŝĞƐƚĞůĞǁŽƌŬ
ŽƉƉŽƌƚƵŶŝƚŝĞƐǁŝƚŚŵǇĨĂŵŝůǇ͕DǇĨĂŵŝůǇĂŶĚ/ŚĂǀĞƌĞǀŝĞǁĞĚƚŚĞƐŝƚƵĂƚŝŽŶĂŶĚďĞůŝĞǀĞĚƵĞƚŽŵǇ
ĐƵƌƌĞŶƚĐŽŵŵƵƚĞƐŝƚƵĂƚŝŽŶ͕ŝƚǁŽƵůĚďĞŵŽƐƚĂĚǀĂŶƚĂŐĞŽƵƐĨŽƌƵƐĂƐĂĨĂŵŝůǇĂŶĚŵŽƌĞďĞŶĞĨŝĐŝĂůƚŽƚŚĞ
ĂŐĞŶĐǇ͕ŝĨ/ǁŽƵůĚŵĂŬĞƚŚĞƌĞƋƵĞƐƚƚŽƉĞƌĨŽƌŵϵϱͲϭϬϬйƚĞůĞǁŽƌŬ͘



WůĞĂƐĞďĞĂĚǀŝƐĞĚƚŚĂƚƚŚŝƐĞŵĂŝůƐĞƌǀĞƐĂƐŵǇŽĨĨŝĐŝĂůƌĞƋƵĞƐƚƚŽďĞĂƉƉƌŽǀĞĚƚŽƵƚŝůŝǌĞƚŚĞŽƉƉŽƌƚƵŶŝƚǇ
ƚŽƉĂƌƚŝĐŝƉĂƚĞŝŶƚŚĞĂŐĞŶĐŝĞƐϵϱͲϭϬϬйƚĞůĞǁŽƌŬƉƌŽŐƌĂŵďĞŐŝŶŶŝŶŐ:ĂŶƵĂƌǇϮϬϭϲ͘DǇĐƵƌƌĞŶƚĐŽŵŵƵƚĞ
ƚŽǁŽƌŬŝƐĂƉƉƌŽǆŝŵĂƚĞůǇϯŚƌƐĞĂĐŚǁĂǇ͘dŽĂǀŽŝĚƚƌĂĨĨŝĐĐŽŶŐĞƐƚŝŽŶ͕/ŵƵƐƚůĞĂǀĞŵǇŚŽŵĞĂƚϮ͗ϯϬŝŶƚŚĞ
ŵŽƌŶŝŶŐ͕ǁŚŝĐŚĐĂƵƐĞƐŵǇǁŽƌŬĂŶĚĨĂŵŝůǇůŝĨĞƚŽďĞĐŽŵƉƌŽŵŝƐĞĚĐŽŶƐŝĚĞƌĂďůǇ͘DǇĨĂŵŝůǇŚĂƐ
ƐƵƉƉŽƌƚĞĚŵǇĐŽŵŵƵƚŝŶŐƐŝƚƵĂƚŝŽŶĨŽƌŽǀĞƌϴǇĞĂƌƐďƵƚŶŽǁĚƵĞƚŽĨĂŵŝůǇĚĞŵŽŐƌĂƉŚŝĐĐŚĂŶŐĞƐ͕ŵǇ
ůŽŶŐĚŝƐƚĂŶĐĞĐŽŵŵƵƚĞŝƐĐĂƵƐŝŶŐĂƐƚƌĂŝŶŽŶƐĞǀĞƌĂůĂƌĞĂƐŝŶŵǇĨĂŵŝůǇ͛ƐŚŽŵĞůŝĨĞ͕ǁŚŝĐŚŝŶƚƵƌŶĐĂŶ
ƌĞƐƵůƚŝŶŵĞƚĂŬŝŶŐĞǆƚĞŶƐŝǀĞůĞĂǀĞ͘

ĞŝŶŐĂďůĞƚŽƚĞůĞǁŽƌŬĂƚĂŚŝŐŚĞƌƌĂƚĞǁŝůůĂůůŽǁŵŽƌĞƚŝŵĞĨŽƌŵĞƚŽǁŽƌŬĂŶĚŝŶƚĞƌĂĐƚǁŝƚŚŵǇƉĞĞƌƐ
ǀŝĂ>zEĂƐǁĞůůĂƐŚĂǀĞƋƵĂůŝƚǇƚŝŵĞƚŽƐƉĞŶĚǁŝƚŚŵǇĨĂŵŝůǇ͘/ĂŵĂǁĂƌĞƚŚĂƚ/ǁŝůůďĞƌĞƋƵŝƌĞĚƚŽ
ĐŽŵŵƵƚĞƚŽƉĞƌŝŽĚŝĐĂůůǇĂŶĚ/ĨƵůůǇĂĐĐĞƉƚƚŚĂƚƌĞƋƵŝƌĞŵĞŶƚ͘



dŚĂŶŬǇŽƵĨŽƌǇŽƵƌƚŝŵĞĂŶĚĐŽŶƐŝĚĞƌĂƚŝŽŶŝŶƚŚŝƐŵĂƚƚĞƌ



ZĞƐƉĞĐƚĨƵůůǇƐƵďŵŝƚƚĞĚ͕



ůŝĐŝĂZ͘<ŝƌƚŽŶ

&ƵŶĚƐŽŶƚƌŽůŶĂůǇƐƚ
K&KͲƵĚŐĞƚWůĂŶŶŝŶŐΘŶĂůǇƐŝƐŝǀŝƐŝŽŶ
ĞƐŬ;ϮϬϮͿϮϭϮͲϯϳϴϯ
;ϮϬϮͿϮϯϬͲϳϭϯϰ





                                                                                               Kirton - AFPD - 000360
      Case 1:18-cv-01580-RCL Document 29-6 Filed 09/09/20 Page 19 of 90


From:           Kirton, Alicia
To:             Ellis, Melissa
Cc:             Kirton, Alicia
Subject:        Telework request.docx
Date:           Friday, December 18, 2015 10:25:04 AM
Attachments:    my request.docx


Melissa, attached is my request for 95-100% telework. I would rather make this request based on my
current commuting situation which qualifies for a strong enough justification to prevent me from
giving my personal business of medical issues.



Alicia Kirton
Funds Control Analyst
OCFO-Budget Planning & Analysis Division
Desk (202) 212-3783
BB (202) 230-7134




                                                                                         Kirton - AFPD - 000361
Case 1:18-cv-01580-RCL Document 29-6 Filed 09/09/20 Page 20 of 90




          ELLIS DECLARATION
               EXHIBIT C
       Case 1:18-cv-01580-RCL Document 29-6 Filed 09/09/20 Page 21 of 90


From:            Benson, Shalini
To:              Ellis, Melissa
Subject:         RE: Alicia Kirton Schedule change request
Date:            Monday, December 21, 2015 6:20:08 PM


As discussed, not comfortable deviating from office norm of in person 2 days a week without a
justification on how you’ll accomplish mission, meet customer needs, ensure equity with other staff,
etc.

Do not approve until that justification has been provided and you and I can discuss.

Thanks,
Shalini



From: Ellis, Melissa
Sent: Sunday, December 20, 2015 11:48 AM
To: Benson, Shalini
Subject: Alicia Kirton Schedule change request

Shalini,

I plan to meet with Alicia Tuesday morning to discuss the attached request. I would like to offer her
a schedule adjustment to allow her to telework more frequently. My thought is I will request that
she come into the office 2 days per pay period.

Happy to discuss but wanted to let you know of my plans.

Melissa




                                                                                             Kirton - AFPD - 000662
Case 1:18-cv-01580-RCL Document 29-6 Filed 09/09/20 Page 22 of 90




          ELLIS DECLARATION
               EXHIBIT D
6/20/2017         Case 1:18-cv-01580-RCL Document 29-6
                                                   Print Filed 09/09/20 Page 23 of 90


   Subject: Fw: Tele-work meeting

   From:      Alicia Payne-Kirton (mzanointed_1@hotmail.com)

   To:        cdreedbdi@yahoo.com;

   Date:      Sunday, June 18, 2017 8:12 PM



  Memo for Record


  From: Kirton, Alicia
  Sent: Wednesday, January 20, 2016 12:04 PM
  To: mzanointed_1@hotmail.com
  Subject: FW: Tele-work mee ng

  My plan to con nue my work assignments by using resources provided: Lync to tele-conference, Video which
  allows face to face discussions, share screen which allows real me inner ac on with customers and team
  mates .

  From: Kirton, Alicia
  Sent: Tuesday, January 19, 2016 2:08 PM
  To: mzanointed_1@hotmail.com; Kirton, Alicia <Alicia.Kirton@fema.dhs.gov>
  Subject: FW: Tele-work mee ng

  Based on the informa on provided below, I believe that I am being held to a diﬀerent standard than my co-
  worker. I have returned from ac ve duty on 1 June and from that me un l 30 December Jennifer has not
  come in the oﬃce two days per week but has been allowed to come in once a quarter. She came in for 1 day
  in July, two day in Sep 1 ½ days in Nov, 1 day in Dec and thus far 1 day in January.

  From: Ellis, Melissa
  Sent: Tuesday, December 29, 2015 2:47 PM
  To: Kirton, Alicia <Alicia.Kirton@fema.dhs.gov>
  Subject: RE: Tele-work mee ng

  Dear Alicia,

  I have reviewed your request for 95-100% telework, and subsequent change in duty sta on. Per FEMA’s
  Telework Policy, if an employee commutes into the oﬃce less than 2 days per pay period, the Duty sta on
  needs to change to the employee’s telework loca on.

  The BPAD Telework Policy is that every employee needs to come into the oﬃce at least 2 days per week. As a
  Funds Control Budget Analyst, your job requires face-to-face engagement with your customers and Analysis
  Branch counterparts. Also, coming into the oﬃce enhances team building with other staﬀ members, on the job
  training and promotes collabora on. This is all key to us improving our rela onships with our customers to
  ensure we are on track to crea ng a proac ve work environment. Addi onally, because our division needs to
  have staﬀ available in the oﬃce on a daily basis, and because most of our team regularly teleworks 2-3 mes
  per week, I am not currently able to increase the amount of me that you telework away from the oﬃce.
  Unfortunately, I regret to inform you that I cannot approve an increase in your telework, and therefore I am
  also denying a change in Duty Sta on for you.
                                                                                             Tab G-14
about:blank                                                                                 Page 2 of 4       1/3
6/20/2017            Case 1:18-cv-01580-RCL Document 29-6
                                                      Print Filed 09/09/20 Page 24 of 90



  I am happy to meet and discuss this further with you when you are back in the oﬃce.



  Melissa Ellis
  Branch Chief - Funds Control Branch
  OCFO-Budget Planning & Analysis Division
  Desk (202) 212-5626
  BB (202) 701-5573

  From: Kirton, Alicia
  Sent: Tuesday, December 22, 2015 10:46 AM
  To: Ellis, Melissa
  Cc: Kirton, Alicia
  Subject: Tele-work mee ng

  1.        Compelling reason to tele-work at a 95-100% rate
  2.        How do I plan to accomplish the mission
  3.        How do I plan to meet my customers’ needs

  Mellissa, thank you for taking the me to meet with me to discuss my request to tele-work at a higher
  percentage rate submi ed to you on Friday December 18, 2015. As stated on my request, as well as during our
   discussion mee ng this morning, my request is based on my current commu ng me which is a minimum of 2
  ½ to 3 hours one way, along with the opportunity to take advantage of the agencies program for employees to
  tele-work at a higher rate. I currently come into the oﬃce 2 to 3 days a week, depending on your request to
  a end mee ngs in your place and/or to a ending BPAD, All Hands, etc. I am reques ng to come in on a
  monthly bases which will greatly reduce my commu ng me, provide a cost savings to the agency, increase my
    me to preform work responsibili es and allow quality me with my family.

  I am aware that the regula on for Tele-work states 100% teleworkers are required to come to the home oﬃce
  at least once a quarter; however I am obliga ng myself to come in on a monthly bases which is above the
  minimum requirement.

  A er my brief conversa on with Shalini in early Oct, and she stated it wasn’t where I am located but the work
  that I accomplish that ma ers most, along with her email dated September 29, 2015, that told me that my
  family always must come ﬁrst, my husband and I made the decision to move to Florida. Our decision was
  based on the above statements along with several other factors which include my current posi on as a GS 13,
  which has a lower level of responsibility as do a GS 14., the agencies program that supports 95-100% tele-work
  a and the fact that my request provides a greater opportunity to have a be er balance of quality work and
  home life.


  My plan to accomplish the FEMA mission, is by con nual working as I currently do, based on my strong work
  ethic along with my con nued support of the agencies mission and my team mates; along with my con nued
  can do a tude towards any and all task that are given to me. My goal is to con nue to work with my
  customers and ensure their needs are met via Lync voice, Lync tele-conferences, phone and emails
  communica on.

  Thank you again for your me and your expedi ous a en on to this ma er
                                                                                               Tab G-14
about:blank                                                                                   Page 3 of 4          2/3
6/20/2017      Case 1:18-cv-01580-RCL Document 29-6
                                                Print Filed 09/09/20 Page 25 of 90



  Alicia Kirton
  Funds Control Analyst
  OCFO-Budget Planning & Analysis Division
  Desk (202) 212-3783
  BB (202) 230-7134




                                                                                Tab G-14
about:blank                                                                    Page 4 of 4   3/3
Case 1:18-cv-01580-RCL Document 29-6 Filed 09/09/20 Page 26 of 90




          ELLIS DECLARATION
               EXHIBIT E
         Case 1:18-cv-01580-RCL Document 29-6 Filed 09/09/20 Page 27 of 90


From:              Ellis, Melissa
To:                Kirton, Alicia
Subject:           RE: Tele-work meeting
Date:              Tuesday, December 29, 2015 2:47:00 PM


Dear Alicia,

I have reviewed your request for 95-100% telework, and subsequent change in duty station. Per
FEMA’s Telework Policy, if an employee commutes into the office less than 2 days per pay period,
the Duty station needs to change to the employee’s telework location.

The BPAD Telework Policy is that every employee needs to come into the office at least 2 days per
week. As a Funds Control Budget Analyst, your job requires face-to-face engagement with your
customers and Analysis Branch counterparts. Also, coming into the office enhances team building
with other staff members, on the job training and promotes collaboration. This is all key to us
improving our relationships with our customers to ensure we are on track to creating a proactive
work environment. Additionally, because our division needs to have staff available in the office on a
daily basis, and because most of our team regularly teleworks 2-3 times per week, I am not currently
able to increase the amount of time that you telework away from the office. Unfortunately, I regret
to inform you that I cannot approve an increase in your telework, and therefore I am also denying a
change in Duty Station for you.

I am happy to meet and discuss this further with you when you are back in the office.




Melissa Ellis
Branch Chief - Funds Control Branch
OCFO-Budget Planning & Analysis Division
Desk (202) 212-5626
BB (202) 701-5573

From: Kirton, Alicia
Sent: Tuesday, December 22, 2015 10:46 AM
To: Ellis, Melissa
Cc: Kirton, Alicia
Subject: Tele-work meeting

    1.     Compelling reason to tele-work at a 95-100% rate
    2.     How do I plan to accomplish the mission
    3.     How do I plan to meet my customers’ needs

Mellissa, thank you for taking the time to meet with me to discuss my request to tele-work at a


                                                                                              Tab F-2
                                                                                           Page 2 of 3
      Case 1:18-cv-01580-RCL Document 29-6 Filed 09/09/20 Page 28 of 90


higher percentage rate submitted to you on Friday December 18, 2015. As stated on my request, as
well as during our discussion meeting this morning, my request is based on my current commuting
time which is a minimum of 2 ½ to 3 hours one way, along with the opportunity to take advantage
of the agencies program for employees to tele-work at a higher rate. I currently come into the office
2 to 3 days a week, depending on your request to attend meetings in your place and/or to attending
BPAD, All Hands, etc. I am requesting to come in on a monthly bases which will greatly reduce my
commuting time, provide a cost savings to the agency, increase my time to preform work
responsibilities and allow quality time with my family.

I am aware that the regulation for Tele-work states 100% teleworkers are required to come to the
home office at least once a quarter; however I am obligating myself to come in on a monthly bases
which is above the minimum requirement.

After my brief conversation with Shalini in early Oct, and she stated it wasn’t where I am located but
the work that I accomplish that matters most, along with her email dated September 29, 2015, that
told me that my family always must come first, my husband and I made the decision to move to
Florida. Our decision was based on the above statements along with several other factors which
 include my current position as a GS 13, which has a lower level of responsibility as do a GS 14., the
agencies program that supports 95-100% tele-work a and the fact that my request provides a
greater opportunity to have a better balance of quality work and home life.


My plan to accomplish the FEMA mission, is by continual working as I currently do, based on my
strong work ethic along with my continued support of the agencies mission and my team mates;
along with my continued can do attitude towards any and all task that are given to me. My goal is
to continue to work with my customers and ensure their needs are met via Lync voice, Lync tele-
conferences, phone and emails communication.

Thank you again for your time and your expeditious attention to this matter



Alicia Kirton
Funds Control Analyst
OCFO-Budget Planning & Analysis Division
Desk (202) 212-3783
BB (202) 230-7134




                                                                                               Tab F-2
                                                                                            Page 3 of 3
Case 1:18-cv-01580-RCL Document 29-6 Filed 09/09/20 Page 29 of 90




          ELLIS DECLARATION
               EXHIBIT F
Case 1:18-cv-01580-RCL Document 29-6 Filed 09/09/20 Page 30 of 90




                                                               Tab G-6
                                                             Page 2 of 3
Case 1:18-cv-01580-RCL Document 29-6 Filed 09/09/20 Page 31 of 90




                                                               Tab G-6
                                                             Page 3 of 3
Case 1:18-cv-01580-RCL Document 29-6 Filed 09/09/20 Page 32 of 90




          ELLIS DECLARATION
               EXHIBIT G
                    Case 1:18-cv-01580-RCL Document 29-6 Filed 09/09/20 Page 33 of 90


   

                             &:GJCBQ>93:0Q
                             /54B5I40OQ#51GK0GOQ Q QQ)'Q
                              )50GICBQB4G50Q
                            +Q5>5MCG=QG5FK5IJQ
                        &:HJCBQJ5>5MCG=QG5FK5IJQ6CGAQ D46Q


           



">>:IQ'5>:II0Q
 ,8KGI40PQ%0BK0GPQQ Q Q'Q
&:GJCBQ>:3:0Q>:3:0&:GJCB65A048I 7CLQ
 2QCMI5GQ!0G>Q!0G> CMI5G65A0 48I 7CLQ
   *"Q,5>5MCG=Q5NE53J0J:CBIQ

>;3:0Q

)5GQPCKHQG5FK5IJQ0JJ03854Q:IQJ85QKD40J54Q6CGAQ

&.+55 ;..+5;
3 0$*;*+&'; 70%5;10631.;4 0$*;
7%:&6;/ 00+0);;0 .95+5;+8+5+10;
&5-;  ;           ;
;       ;       ;

&:GJCBQ?:3:0Q
 ,8KGI40PQ%0BK0GPQQ Q  Q'Q
">>:IQ'5>:II0Q
   *"Q-5>5MCG=Q5NE53J0J:CBIQ

(=QJ80B=IQ'5>:II0Q30BQPCKQD>50I5Q7CQ08504Q0B4Q4;I0DDGCL5QCBQJ85Q6CGAQ0B4QI5B4Q:JQJCQAPI5>6Q0B4Q!0G>QCMI5GQ6CGQ
*53CG4 Q

. GQ
>:3:0Q

">@:IQ'5>:II0Q
 ,8KGI40PQ%0BK0GPQQ Q  Q'Q
&:GJCBQ>:3:0Q>:3:0 &:GJCB65A0 48I 7CLQ
   *"Q,5>5MCG=Q5ND53J0J:CBIQ

(=Q$QMCBJQ15Q0EEGCL<B7QPCKGQB5MQG5FK5IJ Q

; &.+55!;/.+5;
3"0$*;*,&(; 70%5;10642.;4#0$*;
                                                           
                                                                                                  Tab G-10
                                                                                                 Page 2 of 4
Case 1:18-cv-01580-RCL Document 29-6 Filed 09/09/20 Page 34 of 90




                                                              Tab G-10
                                                             Page 3 of 4
Case 1:18-cv-01580-RCL Document 29-6 Filed 09/09/20 Page 35 of 90




                                                              Tab G-10
                                                             Page 4 of 4
Case 1:18-cv-01580-RCL Document 29-6 Filed 09/09/20 Page 36 of 90




          ELLIS DECLARATION
               EXHIBIT H
       Case 1:18-cv-01580-RCL Document 29-6 Filed 09/09/20 Page 37 of 90


From: Ellis, Melissa
Sent: Monday, May 02, 2016 2:36 PM
To: Young, Angela <Angela.Young2@fema.dhs.gov>; Washington, Charlene
<Charlene.Washington@fema.dhs.gov>; Nguyen, Phuong-Tam <phuong-
tam.nguyen@fema.dhs.gov>; Miller, Mark E <Mark.Miller2@fema.dhs.gov>; Kirton, Alicia
<Alicia.Kirton@fema.dhs.gov>; Wohltman, Jennifer <Jennifer.Wohltman@fema.dhs.gov>; Bailey,
Jarrod <jarrod.bailey@fema.dhs.gov>; Kim, Gregory <gregory.kim@fema.dhs.gov>; Johnson,
Stephanie <Stephanie.Johnson@fema.dhs.gov>
Subject: FCB Housekeeping Items
Importance: High

All,

I have a few housekeeping things I would like to let you know my expectations:

Annual Leave:

Since we are nearing summer, can you all please input your potential annual leave that you are
aware of in Webta? I want to make sure as we head into the fiscal year end that we are fully
covered. If possible, submit by 5/20/16. If that is too soon let me know when you are hoping to take
off.

Telework:

Please plan to be in the office on your designated “office” days. If you are unable to come in on your
office day, you need to come into the office on another day in the same week. Two days in the
office weekly is the expectation however I am flexible if you need to change your days.

Sick Leave:

If you are sick, you may need a doctor’s note. I think a reasonable request is if you are sick for 3 days
or more, please provide me a doctor’s note upon your return. This applies even if you plan to use
annual leave in Webta.

OCFO Calendar:

Please update the OCFO BPAD calendar with your CWS/leave/telework/training schedules so we are
all aware of each other’s schedules.


As always, please let me know if you have any questions.

Thank you!

Melissa Ellis




                                                                                               Kirton - AFPD - 000389
     Case 1:18-cv-01580-RCL Document 29-6 Filed 09/09/20 Page 38 of 90


Branch Chief - BPAD Funds Control Branch
Federal Emergency Management Agency
(202) 212-5626 Desk
(202) 701-5573 Cell




                                                                    Kirton - AFPD - 000390
Case 1:18-cv-01580-RCL Document 29-6 Filed 09/09/20 Page 39 of 90




          ELLIS DECLARATION
               EXHIBIT I
       Case 1:18-cv-01580-RCL Document 29-6 Filed 09/09/20 Page 40 of 90


From:               Ellis, Melissa
To:                 Goldberg, Julia
Subject:            Change of Duty Station
Date:               Friday, June 10, 2016 4:48:50 PM




Hello Julia,



I hope you are doing good. I have a question for you regarding my team member Mark Miller whose duty station
was changed from DC to Oklahoma City a couple years ago. It is my understanding that Mark went home to care
for his sick wife and then he became sick himself. The agreement was at first temporary or episodic but they felt his
work performance at the time was good for the duties he was performing and they made a decision to change his
duty station. This was a decision made before all of the supervisors who are now in place in Budget. The medical
reasons behind the decision are not documented but his SF 50 was changed to reflect OK City.



Due to the nature of the job, we are now in a position where we feel it is best if his duty station was DC. Do you
know if I am able to change his duty station? He will not want to have to come back to DC to work, he has
mentioned this to me before. However, his job duties are similar in nature to all of the other budget analysts. I feel
his job performance would improve by him coming into DC at least 2 days a week.



Thank you,




Melissa Ellis

Branch Chief - Funds Control Branch

OCFO-Budget Planning & Analysis Division

Desk (202) 212-5626

BB (202) 701-5573




                                                                                                              FEMA 000017
Case 1:18-cv-01580-RCL Document 29-6 Filed 09/09/20 Page 41 of 90




          ELLIS DECLARATION
               EXHIBIT J
      Case 1:18-cv-01580-RCL Document 29-6 Filed 09/09/20 Page 42 of 90


From:            Ellis, Melissa
To:              Miller, Mark E
Subject:         Change of Duty Station
Date:            Wednesday, June 29, 2016 8:27:01 AM


Dear Mark,

This email is to notify you that your duty station will change to Washington, DC effective November
1, 2016. The reason behind this change is due to the BPAD division telework policy that describes
how employees need to come into the office at least two days per week. Because our division
needs to have staff available in the office on a daily basis, and also due to most of our team regularly
teleworks 2-3 times per week, it would be beneficial to have you share a part of keeping business
hours in our office. Also, as a Funds Control Budget Analyst, your job requires face-to-face
engagement with customers and your Analysis Branch counterparts. Coming into the office
enhances team building with other staff members, on the job training and promotes collaboration.
This is all key to us improving our relationships with our customers to ensure we are on track in
creating a proactive work environment.

Please let me know how I can assist you with this transition back to DC. I am available to discuss if
you have questions or concerns.



Melissa Ellis
Branch Chief - BPAD Funds Control Branch
Federal Emergency Management Agency
(202) 212-5626 Desk
(202) 701-5573 Cell




                                                                                               Kirton - AFPD - 000067
Case 1:18-cv-01580-RCL Document 29-6 Filed 09/09/20 Page 43 of 90




          ELLIS DECLARATION
               EXHIBIT K
      Case 1:18-cv-01580-RCL Document 29-6 Filed 09/09/20 Page 44 of 90


From:            Miller, Mark E
To:              Ellis, Melissa
Subject:         Doctor"s Letter
Date:            Monday, July 25, 2016 11:31:14 AM
Attachments:     OUMed.pdf


Melissa,
        Please find the attached letter from my Doctor. It’s my hope that perhaps this will allow my
current employment situation to remain the same.

Thank you
Mark

Mark E. Miller
FEMA OCFO, Budget
Call my Blackberry at:
202-701-5663
mark.miller2@fema.dhs.gov




                                                                                             FEMA 000276
Case 1:18-cv-01580-RCL Document 29-6 Filed 09/09/20 Page 45 of 90
Case 1:18-cv-01580-RCL Document 29-6 Filed 09/09/20 Page 46 of 90




                    ELLIS
                DECLARATION
                  EXHIBIT L
Case 1:18-cv-01580-RCL Document 29-6 Filed 09/09/20 Page 47 of 90
Case 1:18-cv-01580-RCL Document 29-6 Filed 09/09/20 Page 48 of 90
        Case 1:18-cv-01580-RCL Document 29-6 Filed 09/09/20 Page 49 of 90


               DHSWCF) to ensure everything has been accounted for.
           c. Allocate funds for what you can and reach out to make a plan for the amounts you
               still need to allocate but funds aren’t available (Analysis branch for help with fund
               05, FBO for help with DRS)
           d. Work with MS to create 146’s to commit and also work on preparing the DHSWCF
               146s
    3      CAS Crosswalk – Are we ready?
           a. Have all recommended changes for the programs been made?
           b. Do we need to make further changes to structure (NFIF definitely needed work, has
               this been done?)
           c. Have you gotten an answer back from DHS (Terrie) on how do we treat fund 27
               FEMA Working Capital Fund 70X6200
    4      SWEEPS Testing –
           a. Robot deployment will take place in 1 week, we need to immediately start on testing
               of sweeps
           b. I will plan to have Jarrod help with testing but you are the lead

Again, please let me know what is missing so that I can be aware and offer help so you are able to
work on the above items in priority order. Let me know if you need anything or have questions.

Thanks,



Melissa Ellis
Branch Chief - BPAD Funds Control Branch
Federal Emergency Management Agency
(202) 212-5626 Desk
(202) 701-5573 Cell




                                                                                             FEMA 000007
Case 1:18-cv-01580-RCL Document 29-6 Filed 09/09/20 Page 50 of 90




        ELLIS DECLARATION
             EXHIBIT M
      Case 1:18-cv-01580-RCL Document 29-6 Filed 09/09/20 Page 51 of 90


From:           Ellis, Melissa
To:             Miller, Mark E
Subject:        FW: Reasonable Accommodation Form
Date:           Monday, August 8, 2016 10:42:28 AM
Attachments:    RA 256-0-1.pdf


Mark,

As discussed, attached is the reasonable accommodation form. Please fill out the form, sign
and return to me.

Once I receive the form, we will begin the process of drafting the medical questionnaire.

Let me know if you have any questions.

Thanks,

Melissa



Sent from my iFEMA mobile device.

From: Ellis, Melissa
Sent: Friday, August 05, 2016 9:27:51 PM
To: Ellis, Melissa
Subject: Reasonable Accommodation Form

Melissa Ellis
Branch Chief - Funds Control Branch
OCFO-Budget Planning & Analysis Division
Desk (202) 212-5626
BB (202) 701-5573




                                                                                        FEMA 000004
                         Case 1:18-cv-01580-RCL  Document
                                          DEPARTMENT      29-6 Filed
                                                     OF HOMELAND     09/09/20 Page 52 of 90
                                                                 SECURITY
                                            Federal Emergency Management Agency
                                        REQUEST FOR REASONABLE ACCOMMODATION
                                                                   Privacy Act Statement

 Authority: The Privacy Act of 1974 (Privacy Act), 5 U.S.C. § 552a as amended, requires that you provide FEMA with certain information in order to process a
 request. The Rehabilitation Act of 1973, 29 U.S.C. § 701 as amended, stipulates that Federal agencies must provide reasonable accommodation to qualified
 individuals with disabilities. Further, Executive Order 13164 mandates that Federal agencies provide written procedures for requesting reasonable
 accommodations and maintain records in order to monitor the procedure's effectiveness.
 Purpose: To provide reasonable accommodations to employees and applicants with disabilities according to Executive Order 13164.
 Routine Uses: The information on this form may be disclosed as generally permitted under 5 U.S.C. § 552a(b) of the Privacy Act of 1974, as amended. This
 includes using this information as necessary and authorized by the routine uses published in DHS/ALL-033 - Reasonable Accommodations Records System of
 Records, 76 Fed. Reg. 41,274 (July 13, 2011) and upon written request, by agreement, or as required by law.
 Disclosure: FEMA's obligation to consider an individual's request for reasonable accommodation begins when the individual makes the request. However, the
 Request for Reasonable Accommodation form should be filled out as soon as possible following a request. The disclosure of information on this form is
 voluntary; however, failure to provide the requested information may prevent FEMA from accommodating your request.


1. Applicant's/Employee's Name                                                                                                  2. Telephone Number



3. Organization/Office                                                                                                          4. Date of Request



5. Accommodation Requested (Be as specific as possible, e.g., sign language interpreter, or adaptive equipment such as voice recognition/keyboards, screen
readers/magnification, etc.):




6. Reason for Request:




7. If accommodation is time sensitive, please explain:




8. Applicant's/Employee's Title                                 9. Applicant's/Employee's Signature                                  10. Date



FEMA FORM 256-0-1 (10/14)                                                                                                                       Page 1 of 2
                        Case 1:18-cv-01580-RCL Document 29-6 Filed 09/09/20 Page 53 of 90

                    MANAGEMENT RESPONSE TO REQUEST FOR REASONABLE ACCOMMODATION

11. Request for Reasonable Accommodation (check one):                   Granted             Interim/Alternate Granted (Provide comments in number 16)

                                                                        Denied (if denied, answer questions in number 13 )

12. Applicant's/Employee's Name



13. Request for Reasonable Accommodation Denied Because (May check more than one box):

    Accommodation Ineffective

    Accommodation Would Cause Undue Hardship                       Accommodation Would Require Removal of an Essential Function of the job

    Medical Documentation Inadequate                               Accommodation Would Require Lowering of Performance or Production Standard

    Other (Please identify):

14. Detailed reason(s) for the denial of reasonable accommodation (Must be specific, e.g., why accommodation is ineffective or causes undue hardship):




15. If the individual proposed one type of reasonable accommodation which is being denied, but rejected an offer of a different type of reasonable
accommodation, explain both the reason for the denial of the requested accommodation and why you believe the chosen accommodation would be effective:




16. Comments




17. If an individual wishes to request reconsideration of this decision, she/he must take the following steps:

          An employee may appeal directly to his/her Second Level Supervisor. The employee may present additional information in support of his/her request.

          An applicant may appeal directly to the Disability Employment Program Manager of the Office of Equal Rights. The applicant may present additional
          information in support of his/her request.

18. If an individual wishes to file an EEO Complaint, or to pursue MSPB or union grievance procedures, she/he must take the following steps:

          For an EEO complaint pursuant to 29 C.F.R. 1614, contact an EEO Counselor in the Office of Equal Rights within 45 days from the date of this denial
          of reasonable accommodation; or
          For a collective bargaining claim, file a written grievance in accordance with the provisions of the Collective Bargaining Agreement; or

          Initiate an appeal to the Merit Systems Protection Board within 30 days of an appealable adverse action as defined in 5 C.F.R. 1201.3

 19. Name Of Deciding Official                                     20. Signature Of Deciding Official                                     21. Date


1 Copy of this form must be provided to the employee or applicant who made the request.
1 Copy of this form must be provided to the Disability Employment Program Manager of the Office of Equal Rights.

FEMA FORM 256-0-1 (10/14)                                                                                                                         Page 2 of 2
Case 1:18-cv-01580-RCL Document 29-6 Filed 09/09/20 Page 54 of 90




                   ELLIS
               DECLARATION
                 EXHIBIT N
      Case 1:18-cv-01580-RCL Document 29-6 Filed 09/09/20 Page 55 of 90


From:           Ellis, Melissa
To:             Juhlin, Annemarie
Subject:        FW: RA comments
Date:           Monday, December 5, 2016 11:01:00 AM
Attachments:    Miller RA response 256-0-1 120516.pdf


Annemarie,
Please be advised that Mark Miller is requesting an appeal of his reasonable accommodation denial.
Please see the attached form for your review. I will send you additional support provided by Mark
and his physician to help you with making a decision.
Melissa Ellis
Branch Chief - BPAD Funds Control Branch
Federal Emergency Management Agency
(202) 212-5626 Desk
(202) 701-5573 Cell
From: Miller, Mark E
Sent: Monday, December 05, 2016 9:38 AM
To: Ellis, Melissa
Subject: RA comments
Attached is my response to the RA denial. Comments are in block 16.
Thanks
Mark




                                                                                           FEMA 000003
Case 1:18-cv-01580-RCL Document 29-6 Filed 09/09/20 Page 56 of 90
Case 1:18-cv-01580-RCL Document 29-6 Filed 09/09/20 Page 57 of 90
Case 1:18-cv-01580-RCL Document 29-6 Filed 09/09/20 Page 58 of 90




                    ELLIS
                DECLARATION
                  EXHIBIT O
        Case 1:18-cv-01580-RCL Document 29-6 Filed 09/09/20 Page 59 of 90


From:            Ellis, Melissa
To:              Miller, Mark E
Subject:         Reasonable Accommodation Questionnaire
Date:            Tuesday, September 27, 2016 3:22:00 PM
Attachments:     Medical Questionnaire for Mark Miller Employee.pdf
Importance:      High


Mark,

As a result of your request for a reasonable accommodation, attached is a medical questionnaire to
be completed by your physician. Please have the document completed and returned to me for
review by Tuesday, October 12th. This will allow for enough time for a decision to be made before
November 1st.


Please let me know if you have any questions. Also let me know if you need some time off in order
to go to the doctors to drop off / pick up the questionnaire.

Thanks,

Melissa Ellis
Branch Chief - BPAD Funds Control Branch
Federal Emergency Management Agency
(202) 212-5626 Desk
(202) 701-5573 Cell




                                                                                            FEMA 000278
   Case 1:18-cv-01580-RCL Document 29-6 Filed 09/09/20 Page 60 of 90




   Medical Questionnaire for Employee’s Request for Reasonable Accommodation.


1. Attached is a position description for the referenced employee. In your professional opinion,
   based on your diagnosis and treatment of this patient, can this employee perform these duties
   in a location other than homeͲbased telework?

2. In your professional opinion, can the employee perform all the duties detailed in the attached
   position description without limitation because of the employee’s medical condition? If not,
   what duties are impacted by the employee’s medical condition? If the impacted duties can be
   performed, but not 100% or all the time, by what percent is the duties impacted; and for what
   amount of time?

3. If the impact of the employee’s medical condition is episodic, how much is the employee’s
   capacity to perform the duties of the position description reduced by the employee’s medical
   condition during the episodes?

4. Based on office telework policy, the employee is able to telework three days a week. Is there
   anything in your diagnosis or treatment that prevents the employee from reporting to the Office
   two days a week? If so, based on the employee’s condition, is there a maximum number of days
   as an accommodation that the employee can report to the office for inͲperson dialogue with
   colleagues and program offices.

5. If the employee can perform the duties in a location other than homeͲbased telework, does
   your opinion consider whether that other location is an office environment in Washington, DC?
   If not, what are the medical consequences, if any, that attach to moving the work location to an
   office environment in Washington, DC?

6. In your professional opinion, do other alternative accommodations exist, other than homeͲ
   based telework that would meet this employee’s needs?

7. What are the medical consequences, if any, that would accompany a decision that discontinues
   homeͲbased telework for this employee?

8. What are the impacts of a decision to discontinue homeͲbased telework on the employee’s
   capacity to perform the duties of the position description?




                                                                                          FEMA 000279
Case 1:18-cv-01580-RCL Document 29-6 Filed 09/09/20 Page 61 of 90




                                                                FEMA 000280
Case 1:18-cv-01580-RCL Document 29-6 Filed 09/09/20 Page 62 of 90




                                                                FEMA 000281
Case 1:18-cv-01580-RCL Document 29-6 Filed 09/09/20 Page 63 of 90




                                                                FEMA 000282
Case 1:18-cv-01580-RCL Document 29-6 Filed 09/09/20 Page 64 of 90




                                                                FEMA 000283
Case 1:18-cv-01580-RCL Document 29-6 Filed 09/09/20 Page 65 of 90




                                                                FEMA 000284
Case 1:18-cv-01580-RCL Document 29-6 Filed 09/09/20 Page 66 of 90
Case 1:18-cv-01580-RCL Document 29-6 Filed 09/09/20 Page 67 of 90




                                                                FEMA 000292
Case 1:18-cv-01580-RCL Document 29-6 Filed 09/09/20 Page 68 of 90




                     ELLIS
                 DECLARATION
                   EXHIBIT P
     Case 1:18-cv-01580-RCL Document 29-6 Filed 09/09/20 Page 69 of 90

                                                                     U.S. Department of Homeland Security
                                                                     Washington, DC 20472




                                                                      FEMA
                                         June 5, 2017

MEMORANDUM FOR:              Mark Miller
                             Budget Analyst, Budget, Planning and Analysis Division (BPAD)
                             Office of the Chief Financial Officer
                                                                                            D'gita!ly,!gnoad IT/ MfUSSAA Ell.IS
FROM:                        Melissa Ellis
                             Chief, BPAD Funds Control Branch
                                                                     MELISSA                rn£o:=OS, O=U5. Go.-errvnent,
                                                                                            00=o.p.rtrr»n10!/iomelandS«un'ly,
                                                                                            ou=FEJ',tf\ ou.:fropk,, c.n.::1,4.EUSSA A
                                                                                            ElUS.
                             Office of the Chief Financial Officer
                                                                     A ELLIS                0.92342.19200300. \00.1. \ "°4277S19S4FE
                                                                                            IM
                                                                                            Dato: 2017.£16.0S t7:24:S3-04'00


SUBJECT:                     Evaluation of Performance During Performance Improvement Plan
                             Period

This serves as notice that you have failed to successfully complete the Performance
Improvement Plan (PIP), dated January 27, 2017. Specifically, during your performance
improvement period, your performance was "Unacceptable" in the following Core Competency
and Performance Goals:

       Core Competency 5: Technical Proficiency
       Performance Goal 1: BRT Spend Plan Apprnvals and Weekly Analysis of assigned
       accounts and program spending to include centrally managed Funds
       Performance Goal 2: L~ad on Special Projects for instance but not limiteq to Monthly
       Program Analysis Briefing; CAS Crosswalk, & BRT testing misc.
       Performance Goal 4: BPAD SOPs.


PERFORMANCE DURING PIP PERIOD

For each Core Competency and Performance Goal, the PIP issued to you described the
applicable performance standards and the actions you needed to take to achieve an acceptable
level of performance ("Achieved Expectations'').

        Core Competency 5: Technical Proficiency

A.review of your performance during the PIP period revealed that you failed to achieve
expectations regarding the instructions and assignments in the PIP for Core Competency 5:
Technical Proficiency. Specifically, your performance did not satisfy the following:

   1. Complete all assignments by deadline assigned with no more than 2 requests for extension.
      A request for an extension must be made prior to the deadline and provide a good cause
      justification for the extension.




                                                                      w,,w. fem a.gov


                                                                                                                              000001
      Case 1:18-cv-01580-RCL Document 29-6 Filed 09/09/20 Page 70 of 90




During the PIP period, you frequently failed to complete assignments by their deadlines. The
following is a list of specific instances where you failed to complete assignments by their
deadlines:

        In the PIP, you were directed to complete the Reconciliation for planned vs. actuals for
        Centrally Managed (CM) activities by 5:00 pm on the first business day of each month.
        Accordingly, reconciliations were due on February I, 2017, March 1, 2017, and April 1,
        2017. As of the date of this memorandum, I have not received any of these reports.
        In the PIP, you were directed to complete a Monthly Mission Suppo1t execution review
        due on the 15th day of each month (or first business day thereafter). Accordingly, the
        execution reviews were due February 15, 2017, March 15, 2017, and April 17, 2017. As
      . ofthe date ofthis memorandum, I have not received the execution reviews due on February
        15,2017orApril 17,2017.
        In the PIP, you were directed to conduct a meeting with the Funds Control Branch (FCB)
        team to discuss a monthly briefing template for program analysis by February 10, 2017.
        Nevertheless, this meeting was not conducted until February 28, 2017.
        In the PIP, you were directed to provide a sample template to the FCB team on program
        analysis within 3 weeks of the meeting. Nevertheless, you did not send the sample template
        to the FCB team within 3 weeks of the meeting as required, and as of the date of this
        memorandum, you have not provided the sample template to the FCB team.
        In the PIP, ·you were directed to complete a Standard Operating Procedure (SOP) for the
        Mt. Whether Rent process due on March 21, 2017. To date I have not received a draft of
        this SOP.

In addition to failing to timely complete these assignments, not once did you request an extension
for completion prior to the due date of the assignments.

   2. Respond to or acknowledge all emails from FCB Chief, Deputy Budget Directo,~ or
      Budget Director within 24 hours of receipt. Jfyou cannot provide the information
      requested, explain in yow~ response why the information is not available and give an
      estimate as to how long you anticipate it will take you to respond with more information.

During the PIP period, you failed to respond or acknowledge the following e-mails:

       On February 8, 2017, I sent you a request concerning the Undelivered Orders (UDO)
       Certification, asking for an update on whether task was complete. You did not respond to
       or acknowledge this email.
       On February I 5, 2017, I sent you an email to notify you that several items were outstanding
       and you had not requested extensions. Specifically, I asked you why you were late in
       turning in the monthly reconciliation for CM activities and the monthly execution review
       for MS programs, and when you expected to complete them. You did not respond of
       acknowledge this email.
       On February 16, 2017, I send you a follow-up email concerning the past due items asking
       when I would receive them. You did not respond to this email.
       On February 23, 2017, I sent an email asking for an update of the tasks we discussed when
       we met on Tuesday, February 21, 2017. Although you were on leave that day, you did not
       respond or acknowledge my email when you returned.


                                                2



                                                                                                      000002
      Case 1:18-cv-01580-RCL Document 29-6 Filed 09/09/20 Page 71 of 90




       On March 15, 2017, I emailed you questions to follow up on your monthly execution
       review of Mission Support. You did not respond or acknowledge my email.

In addition to failing to timely respond to or acknowledge these emails as required, you neither
explained why the information requested was not available, nor gave an estimate as to how long
you anticipated it would take to respond with more information.

       Performance Goal #1: BRT Spend Plan Approvals and Weekly Analysis of assigned
       accounts and program spending to include centrally managed Funds

A review of your performance during the PIP period also revealed that you failed to achieve
expectations regarding the instructions and assignments in the PIP for this Performance Goal.
Specifically you failed to:

   3. Prepare monthly reconciliation o.fplanned versus actuals for Centrally Managed
      · activities. This analysis must be completed by 5:00 p.m. ET on the first business day of
        each month to reflect prior month activity.

These assignments were due February 1, 2017, March 1, 2017, and April 1, 2017, but I did not
receive any completed reconciliations. Although you told me that you were working on the
tasks, and on March 14, 2017, even provided me with a pa1tially completed repo1t, you failed to
turn in a completed report for any single month, much less all three. Although you stated you
were having trouble wrapping your head around the task, my attempts to help you were
unsuccessful. I provided ideas like reaching out to the OCFO Reporting Branch to get a
customized report so that you had better information to work with. However, despite the
Reporting Branch providing you with two customized report updates, you did not translate the
data into a reconciliation, or otherwise seek guidance on how to complete or improve the
assignment.

   4. Prepare monthly execution review ofthe Mission Support programs. Provide update to
      the FCB Branch Chiefon 151" of each month (or next business day following the 1511/

For the three times this assignment was due during the PIP (i.e., on February 15, 2017, March
15, 2017, and April 17, 2017), I only received the monthly execution review on March 15, 2017.
You did not submit or otherwise request an extension for the February or April execution
reviews. Additionally, for the March 15, 2017 submission, I e-mailed you with follow up
questions, to which you failed to respond. As a result, you did not meet expectations for this
assignment.                                                                 ·

       Performance Goal #2: Lead on Special Prnjects for instance but not limited to
       Monthly Program Analysis Briefing; CAS (Common Appropriation Structure)
       Crosswalk, & BRT testing misc.

The review of your performance during the PIP period also revealed that you failed to achieve
expectations regarding the instructions and assignments in the PIP for this Performance Goal.
Specifically, you failed to:




                                                3



                                                                                                   000003
      Case 1:18-cv-01580-RCL Document 29-6 Filed 09/09/20 Page 72 of 90




   2. Take Lead role in creating a monthly briefing template on program analysis.
         a. Within two weeks of the start of the PIP, meet with the FCB team to get ideas on
            the monthly briefing template on program analysis.
         b. Provide the FCB team with a sample template within three weeks after meeting with
            and seekingfeedbackjrom team.
         c. Inc01porate the team's feedback into the monthly briefing template and submit the
            final product to the FCB Branch Chief no later than one week after providing the
            template to team.
         d. Train the FCB staff on the monthly brie.fing template within two weeks of the FCB
            Branch Chief's approval of the template.

You did not achieve expectations for this goal. Although you conducted an initial meeting with
the FCB team to get preliminary ideas on the monthly briefing template on program analysis, the
meeting took place over 2 weeks late, on February 28, 2017. Even then, the meeting did not go
well because the FCB team had several questions and you decided that you wanted to call
another meeting once you got clarification before answering them; however, you never
scheduled this follow-up meeting so their questions went unanswered. Additionally, you failed
to complete any of the other aspects of taking the lead role in creation of the template. You did
not provide the team with a sample template, and therefore you received no feedback from them
and you did not submit a final product to me. Likewise, with no final product, you failed to train
the staff on using the template.

               Performance Goal #4: BPAD SOPs

The review of your performance during the PIP period also revealed that you failed to achieve
expectations regarding the instructions and assignments in the PIP for this Performance Goal.
Specifically; you failed to:

           1. Complete a draft of SOP for Funds Control Bmnch Process for the Centrally
              Managed process by Tuesday, March 14, 2017.
           2. lnc01porate my.feedback into the draft SOP and submit a final draft to me within
              five business days ofreceiving my feedback.
           3. Complete a draft of SOP for the OCFO A1t. Weather Rent procedure by Tuesday,
              March 21, 2017.
           4. I11c01porate my feedback into the draft SOP and submit a final draft to me within
              five business days of receiving my.feedback.

Although you provided me a draft document of a SOP for Funds Control Branch Process for the
Centrally Managed Process on March 6, 2017, the document you provided did not lay out the
steps of this process and appeared to be work produced by another branch. Specifically, the SOP
appeared to be an SOP of the Mission Support, OA Direct Repo1ts, Regions, Mitigation
(MORM) Branch, who are responsible for only for the formulation piece of the Centrally
Managed Process. Despite me giving you feedback on your document during our weekly
meeting on March 13, 2017, you failed to incorporate my feedback and make changes to this
SOP and you never submitted a final draft to me. Additionally, you failed to submit a draft SOP




                                                4


                                                                                                     000004
      Case 1:18-cv-01580-RCL Document 29-6 Filed 09/09/20 Page 73 of 90




for the OCFO Mt. Weather Rent procedure by March 2 I, 2017, or by the end of the PIP, as
required.

This is not a disciplinary action, but notice of your performance during the PIP. As a result of
your performance failure, you may be subject to an adverse action pursuant to 5 C.F.R. §
432.105.

If you have any questions concerning this memorandum, please contact Julia Goldberg, Office of
the Component Human Capital Officer, Workforce Relations, Employee Relations Branch at
202-212-3073 or julia.goldberg@fema.dhs.gov.


cc:
Goldberg, J., LER

Attachments (11 ):
    1. Employee Performance Plan and Appraisal Form for Mark Miller, Budget Analyst,
        covering from January 1, 2016, to December 31, 2016
    2. Position Description, Budget Analyst, GS-0560-14, Agency Position No. PHI 141, dated
        August 10, 2011
    3. Memorandum from Melissa Ellis to Mark Miller, subject: Performance Improvement
        Plan, dated January 27, 2017 and attachments thereto
    4. Memorandum from Melissa Ellis to Mark Miller, subject: Performance Improvement
        Plan Extension, dated March 28, 20 I 7
    5. Email from Melissa Ellis to Mark Miller, dated February 8, 2017, subject: UDO
        Certification
    6. Email from Melissa Ellis to Mark Miller, dated February 15, 2017, subject: Past Due Items
    7. Email from Melissa Ellis to Mark Miller, dated February 16, 2017, subject: [BLANK]
    8. Email from Melissa Ellis to Mark Miller, dated February 23, 2017, subject: [BLANK]
    9. Email from Melissa Ellis to Mark Miller, dated March 15, 2017, subject: BRT v CR v
        IFMIS as of March 15 2017.xlsx
    10. Email from Mark Miller to Melissa Ellis, dated March 14, 2017, subject: 2017 Centrally
        Managed ACCS lines_Current.xlsx
    11. Centrally Managed Program Desktop Reference, submitted by Mark Miller to Melissa Ellis
        on March 6, 2017


                                 Acknowledgement of Receipt

You are requested lo sign and date the acknowledgment copy of this memorandum as evidence
that you have received it. Your signature does not indicate that you agree or disagree with the
contents of this memorandum. However, your failure to sign the acknowledgment copy will not
void the contents of th;s memorandum.



Mark Miller                                                  DATE


                                                 5


                                                                                                   000005
Case 1:18-cv-01580-RCL Document 29-6 Filed 09/09/20 Page 74 of 90




                    ELLIS
                DECLARATION
                  EXHIBIT Q
      Case 1:18-cv-01580-RCL Document 29-6 Filed 09/09/20 Page 75 of 90

                                                                        U.S. Department of Homeland Security
                                                                        Washington, DC 20472




                                           June 5, 2017

MEMORANDUM FOR:               Mark Miller
                              Budget Analyst, Budget, Planning and Analysis Division (BPAD)
                              Office of the Chief Financial Officer

FROM:                          Melissa Ellis                           MELISSA A               OigitoL':, ilgn«I by MELISSA AHUS
                                                                                               D.'l:c•US. o"U.S. Gcr,anment,
                                                                                               00=D,,p,_rtrne<1tof Hornrun<l Se<urity,
                               Chief, BPAD Funds Control Branch                                ou=fEI,•>., ou,,P~,cn=MELISSAA Ell.1$.

                               Office of the Chief Financial Officer   ELLIS     •.,           0.9.2~2.192003{10.1 00.1.1=0427751934.FE

                                                                                               D~te: l017J)6.0514.-01:14--ot'OO'



SUBJECT:                      Notification of Proposed Removal

This is notice that I propose to remove you from your position as a Budget Analyst, GS-0560-14,
Office of Chief Financial Officer, Federal Emergency Management Agency (FEMA), and the
Federal Service. This action is being taken in accordance with 5 U.S.C. Chapter 43, 5 C.F.R.
Part 432, FEMA Manual 255-3-1. Employee Discipline Manual, dated December 29, 2015, and
FEMA Manual 255-1-1, FEMA Employee Performance Management Program (EPMP), dated
February 21, 2013. Your present duty and pay status are not affected by this notice. If a
decision is made to sustain this proposal, the decision will be effected no earlier than thirty (30)
calendar days from the date you receive this notice. The reasons for this proposal are as follows:

During the 20 I 6 rating cycle, you failed to meet the requirements for acceptable performance
("Achieved Expectations") in your position. Your performance reviews provided to you on
October 16, 2016, and January 20, 2017, notified you of your unacceptable performance. As a
result of your unacceptable performance, on January 27, 2017, I placed you on a Performance
Improvement Plan (PIP). The PIP was designed to give you a reasonable opportunity of 60 days
to improve your performance on the following Core Competencies and Performance Goals:

       Core Competency 5: Technical Proficiency
       Performance Goal 1: BRT Spend Plan Approvals and Weekly Analysis of assigned
       accounts and program spending to include centrally managed Funds
       Performance Goal 2: Lead on Special Projects for instance but not limited to Monthly
       Program Analysis Briefing; CAS Crosswalk, & BRT testing misc.
       Performance Goal 4: BPAD SOPs.

The PIP described what would be necessary to demonstrate an acceptable level of performance.
On March 28, 20 I 7, I extended your PIP an additional twenty (20) days because you were absent
a number days during the first month of the PIP. The attached memorandum, Subject:
"Evaluation of Performance During Performance Improvement Plan Period" describes the ways
in which you failed to demonstrate an acceptable level of performance in Core Competency 5
and Performance Goals 1, 2, and 4.

Your poor performance directly impacts the Agency's ability to function efficiently. Therefore, I
propose your removal from the Federal service based on your unacceptable performance in Core

                                                                         www.fema.goy


                                                                                                                                   000001
      Case 1:18-cv-01580-RCL Document 29-6 Filed 09/09/20 Page 76 of 90




Core Competency 5: Technical Proficiency, Performance Goal 1: BRT Spend Plan Approvals and
Weekly Analysis of assigned accounts and program spending to include centrally managed Funds,
Performance Goal 2: Lead on Special Projects for instance but not limited to Monthly Program
Analysis Briefing; CAS Crosswalk, & BRT testing misc., and Performance Goal 4: BPAD SOPs.

Right to Reply

This is only a proposal. Annemarie Juhlin, Deputy Budget Director will make the decision on
this proposal. You have the right to reply to this proposal orally and/or in writing within seven
(7) calendar days from the date you receive this notice. If you disagree with this proposal, your
reply should set forth the reasons for your belief that this action is not warranted and any
mitigating factors you would like the Deciding Official to consider. Your reply may include
affidavits or other supporting documents. Your written reply or request to schedule an oral reply
must be directed to Julia Goldberg atjulia.goldberg@fema.dhs.gov or (202) 212-3073.

If you believe you need additional time to reply to this proposal, you may request an extension.
A request for an extension must be submitted to Ms. Goldberg in writing prior to the expiration
of your reply period. Your request should indicate the reasons why additional response time is
needed and how much additional time is requested. Extensions are not automatically granted,
but will be based on a showing of good cause.

If you do not respond to this proposal, a decision will be made by Ms. Juhlin based upon all the
evidence on record. If you submit a timely reply to this notice, a decision will not be made until
full consideration is given to that reply. In any event, you will be advised in writing of the
decision.

Right to Representation

You have the right to be represented by an attorney or other representative of your choice. The
name of your representative must be designated in writing to Ms. Goldberg within five (5)
calendar days of your receipt of this notice. Your representative may be disallowed if the
individual's activities as representative would cause a conflict of interest or position, or if the
representative is a FEMA employee whose release from his or her official position would give
rise to unreasonable costs or whose priority work assignments preclude his or her release.

Right to Official Time

If otherwise in a duty status, you will be allowed up to 8 hours of official time to prepare your
response to this proposal notice. This includes reviewing the material relied upon to suppott this
proposed action and securing affidavits and other documentary evidence or information you may
need, and preparing your written and/or oral reply. You must contact your immediate
supervisor(s) to make advance arrangements for the use of official time.

Right to Review Supporting Material

You and your representative, if any, are entitled to review the material relied upon to suppo1t this
proposal. A copy of this material is enclosed with the "Evaluation of Performance During
Performance Improvement Plan Period" memorandum and its attachments.


                                                  2


                                                                                                       000002
     Case 1:18-cv-01580-RCL Document 29-6 Filed 09/09/20 Page 77 of 90




Employee Assistance Program

If you would like to talk with an Employee Assistance Program (EAP) Counselor about this
matter or any personal and/or work-related matter, a counselor can be reached on 1-800-222-
0364. You do not have to pay a fee to use the service. However, if the counselor refers you
outside the program and if any costs are incurred, those costs are your responsibility.
Consultations with a Counselor are strictly confidential - the Counselor cannot release
information about you to anyone, without your permission. This is a voluntary program -
meaning you cannot be ordered to contact a Counselor.

If you have any questions concerning this notice, please contact Julia Goldberg, Office of the
Chief Component Human Capital Officer, Employee Services, Labor and Employee Relations
Branch via email atjulia.goldberg@fema.dhs.gov or telephone at (202) 212-3073.

Attachments
Attachment l: Memorandum for Mark Miller, from Melissa Ellis, Subject: Evaluation of
Performance During Performance Improvement Plan Period, dated June 5, 2017, with
attachments.


cc:
Goldberg, J. LER



                                 Acknowledgement of Receipt

You are requested to sign and date the acknoll'ledgment copy of this memorandum as evidence
that you have received it. Your signature does not indicate that you agree or disagree ll'ith the
contents of this memorandum. Hol!'ever, your failure to sign the acknowledgment copy will not
void the contents of this memorandum.



Mark Miller                                                 DATE




                                                3


                                                                                                    000003
Case 1:18-cv-01580-RCL Document 29-6 Filed 09/09/20 Page 78 of 90




                     ELLIS
                 DECLARATION
                   EXHIBIT R
      Case 1:18-cv-01580-RCL Document 29-6 Filed 09/09/20 Page 79 of 90

                                                                         U.S. Department of Homeland Security
                                                                         Washington, DC 20472




                                                             (8FEMA
                                           August 22, 2017


MEMORANDUM FOR:                 Mark Miller
                                Budget Analyst, Budget, Planning and Analysis Division (BPAD)
                                Office of the Chief Financial Officer

FROM:                           Annemarie Juhlin           ANNEMARIEAJUHLIN :;-:;:~:;:,:--
                                Deputy Budget Director
                                Office of the Chief Financial Officer

SUBJECT:                        Removal Decision

This serves as my decision to remove you from your position as a Budget Analyst, GS-0560-14,
Office of Chief Financial Officer, Federal Emergency Management Agency (FEMA), and the
Federal service. This action is being taken in accordance with 5 U.S.C. Chapter 43, 5 C.F.R.
Part 432, FEMA Manual 255-3-1, Employee Discipline Manual, dated December 29, 2015, and
FEMA Manual 255-1-1, FEMA Employee Performance Management Program (EPMP), dated
February 21, 2013.

The specifics were summarized in the Notice of Proposed Removal, dated June 5, 2017, issued to
you by Melissa Ellis, Chief, Budget, Planning, and Analysis Division, and copies of the materials
relied upon to support the Proposal were made available to you. In the proposal notice you were
advised of your right to reply, both orally and/or in writing. On June 29, 2017, you made an oral
reply; however, you did not make a written reply .

. I have given careful consideration to the entire record in this matter, including your oral reply.
  Based on my review of the entire record, I find there is substantial evidence that you have failed
  to demonstrate an acceptable level of performance. Additionally, I find that your removal is
  fully warranted. Therefore, I have decided to remove you effective August 22, 2017.

 Employee Rights

 This is a final decision. You have the right to contest this action through one of the avenues
 outlined below. You may, as appropriate, file an appeal with the Merit Systems Protection
 Board (MSPB), initiate a complaint of discrimination, file a complaint with the Office of Special
 Counsel (OSC), or file a grievance. However, you may elect only one avenue and your election
 will be considered final based on which action is filed first.

     1. Appeal to the MSPB. You have the right to appeal this action to the MSPB. Your appeal
        must be received by the MSPB not later than 30 calendar days after the effective date of
        this action, or thirty (30) calendar days after your receipt of this notice, whichever is later.
        Your appeal must be personally delivered or mailijd to Regional Director, Merit Systems
        Protection Board, 1901 S. Bell Street, Suite 950, Arlington, VA 22202, or you may file

                                                                           www.fcma.gov
  Case 1:18-cv-01580-RCL Document 29-6 Filed 09/09/20 Page 80 of 90




   your appeal by facsimile at 703-756-7112. You must submit two copies of both your
   appeal and all attachments. You may also prepare and file an appeal electronically by
   using e-Appeal, the MSPB's online filing procedure, found at http://e-appeal.rnspb.gov.
   The MSPB regulations may be viewed and downloaded at www.mspb.gov. A copy of
   the MSPB appeal form is available on MSPB's website or may be obtained by contacting
   the Employee Relations Specialist identified below.

   If you choose to appeal this action, the MSPB should send the Acknowledgement Order
   and copy of the appeal to FEMA, Office of Chief Counsel, Leigh Hoburg, Deputy
   Associate Chief Counsel for Personnel Law, 500 C Street, S.W., 7th Floor, Washington,
   D.C. 20472 - 3715, leigh.hoburg@fema.dhs.gov, telephone-202-646-7396, fax-202-
   212-4949.

2. Complaint of Discrimination. If you believe this action resulted from prohibited
   discrimination based on your race, color, religion, sex, national origin, disability, age,
   genetic information, or reprisal, you may do one of the following:
       (a) Include this allegation when appealing to the MSPB;
       (b) Initiate a discrimination complaint by contacting the FEMA Office of Equal
           Rights; or
       (c) If you are a bargaining unit employee, file a grievance in accordance with the
           applicable negotiated grievance procedure.

   If you choose to contact the Office of Equal Rights, you must do so within 45 calendar
   days of the effective date of this action. Your complaint should be sent in writing to
   Director, Office of Equal Rights, DHS/FEMA, 500 C Street, S.W., 4th Floor, Washington,
   D.C. 20472. You may reach the Office of Equal Rights at202-646-3535.

3. Whistleblower Protection. If you allege this action is being taken against you because of
   reprisal for whistleblowing activity; you may elect one of the following remedies:
       (a) You may file an appeal to the MSPB (5 U.S.C. § 7701);
       (b) If you are a bargaining unit employee, you may file an appeal through an
           applicable negotiated grievance procedure (5 U.S.C. § 712l(d)); or
       (c) You may seek corrective action under subchapters II and III of 5 U.S.C. Chapter
            12, by filing a complaint with the OSC (5 U.S.C. § 1214).

    If you choose to first seek corrective action by filing a complaint with the OSC, your
    subsequent appeal to the MSPB will be deemed an Individual Right of Action (IRA)
    appeal. Pursuant to 5 C.F.R. § 1209.2, you will be limited to the rights associated with an
    IRA appeal. Specifically, the MSPB will only consider whether you have demonstrated
    that one or more whistleblowing disclosures was a contributing factor in the Agency
    taking this personnel action against you, and if so, whether the Agency has demonstrated
    by clear and convincing evidence that it would have taken this personnel action in the
    absence of the protected disclosure(s). You may not raise affirmative defenses other than
    reprisal for whistleblowing activities, such as claims of discrimination or harmful
    procedural error.




                                              2
      Case 1:18-cv-01580-RCL Document 29-6 Filed 09/09/20 Page 81 of 90




   4. Grievance. You have the right to grieve this action through the negotiated grievance
      procedure. Your grievance must be received by Benjamin Moncarz, Budget Director,
      OCFO, no later than 15 days in accordance with Article 35 of the Collective Bargaining
      Agreement between FEMA and American Federation of Govemment Employees
      (AFGE) Council 56, dated December 5, 2016. Filing a grievance will not extend the time
      limits for filing an appeal with the MSPB. If you elect to file a grievance and proceed to
      arbitration, you have the right to request MSPB review of the final decision of an
      arbitrator in accordance with the procedures and time limits in 5 C.F.R. § 1201.155.

Employee Assistance Program

If you would like to talk with an Employee Assistance Program (EAP) Counselor about this
matter or any personal and/or work-related matter, a counselor can reached on l-800-222-Q364.
You do not have to pay a fee to use the service. However, if the counselor refers you outside the
program and if any costs are incurred, those costs are your responsibility. Consultations with a
Counselor are strictly confidential- the Counselor cannot release information about you to
anyone, without your permission. This is a voluntary program - meaning you cannot be ordered
to contact a Counselor.

If you have any questions conceming this notice, please contact Julia Goldberg, Office of the
Chief Component Human Capital Officer, Employee Services Division, Employee Relations
Branch at julia.goJdberg@fema.dhs.gov or 202-212-3073.


cc:
Goldberg, J., ER




                                 Acknowledgement of Receipt

You are requested to sign and date the acknowledgment copy of this letter as evidence that you
have received it. Your signature does not indicate that you agree or disagree with the contents
of this letter. However, your failure to sign the acknowledgment copy will not void the contents
of this letter.



MARK.MILLER                                                 DATE




                                                3
Case 1:18-cv-01580-RCL Document 29-6 Filed 09/09/20 Page 82 of 90




                      ELLIS
                  DECLARATION
                    EXHIBIT S
        Case 1:18-cv-01580-RCL Document 29-6 Filed 09/09/20 Page 83 of 90


From:                Ellis, Melissa
To:                  Benson, Shalini
Subject:             JW - Change of Duty Station
Date:                Monday, May 23, 2016 8:27:14 AM




Shalini,



I would like for OCFO to consider changing Jennifer Wohltman’s duty station to New Jersey. I would like to
remind you that Jen has been a superior performer since she has come on board in BPAD. She has lead us in the
fight to remediate audit findings by creating and enforcing new budget execution processes. Jen’s hard work has
recently been recognized as she received a DHS Outstanding Employee Award, this award was presented to her by
the DHS Secretary. Jen also was one of three OCFO-wide employees that received a quality step increase (QSI)
because she has made such an impact on Budget Execution.



Below are some PROS & CONS of changing Jen’s duty station:




PROS:



-     Jen works independently and is very self-motivated. I firmly believe she will continue to work hard from her
home office.

-     Since Jen recently gave birth, she will need extra time at home to bond with her family and nurse her new
baby.

-     Providing Jen with a change in duty station shows her our commitment and trust in her. I think this will be
motivating for her to continue keeping up the good work she does for us.

-     Making a change in duty station, shows we are serious about supporting Jen. As OCFO or BPAD
management changes in the future, the change in duty station will safe guard Jen from losing this benefit of working
from home more often than the FEMA Telework policy permits.



CONS:



-      We are not in compliance with the current FEMA Telework agreement. Employees need to be in the office a
minimum of 2 days per pay period. Realistically if the expectation is for Jen coming to DC two days per pay period
is too much. If Jen is required to come to DC per pay period, she will look for another job closer to home.

-     It costs Jen a couple hundred dollars each time she comes to DC out of her own pocket. I don’t think Jen is
opposed to paying for her trips, but every 2 weeks would not be worth it.

-       Days that Jen travels to DC, it is challenging to get a full work day in. Jen logs in from the train but




                                                                                                               Kirton - AFPD - 000392
       Case 1:18-cv-01580-RCL Document 29-6 Filed 09/09/20 Page 84 of 90


sometimes loses connection so when there are deadlines, I have asked Jen to stay home in order to meet the deadline
rather than commute into DC and risk being late submitting something.

-       If we don’t change the duty station, Jen may feel we aren’t supportive because she will be left wondering if
the rules will change when management changes.




Thank you for considering this change. Jen has been so valuable to me and I would love to make this happen for
her. I appreciate your support!




Melissa Ellis

Branch Chief - Funds Control Branch

OCFO-Budget Planning & Analysis Division

Desk (202) 212-5626

BB (202) 701-5573




                                                                                                            Kirton - AFPD - 000393
Case 1:18-cv-01580-RCL Document 29-6 Filed 09/09/20 Page 85 of 90




                       ELLIS
                   DECLARATION
                     EXHIBIT T
      Case 1:18-cv-01580-RCL Document 29-6 Filed 09/09/20 Page 86 of 90


From:          Benson, Shalini
To:            Ellis, Melissa; Moncarz, Benjamin
Subject:       Jen"s reassignment memo
Date:          Friday, July 15, 2016 5:06:00 PM
Attachments:   Duty Station change memo (2).pdf




Here you go.




                                                                     Kirton - AFPD - 000373
        Case 1:18-cv-01580-RCL Document 29-6 Filed 09/09/20 Page 87 of 90




To:             Benjamin Moncarz, Budget Director
                                                                                             Digitally signed by SHALINI M BENSON
Through:        Shalini Benson, Deputy Budget Director SHALINI M BENSON                      DN: c=US, o=U.S. Government, ou=Department of Homeland
                                                                                             Security, ou=FEMA, ou=People, cn=SHALINI M BENSON,
                                                                                             0.9.2342.19200300.100.1.1=0736427624.FEMA
                                                                                             Date: 2016.07.15 17:01:29 -04'00'


From:           Melissa Ellis, Branch Chief

Date:           July 8, 2016

Subject: Request for Change of Duty Station for Jennifer Wohltman


I would like approval to change Jennifer Wohltman’s duty station from Washington, DC to New Jersey.

Jen is the only BPAD staff person in the job series “0560 - Accountant” which makes her job duties
different from the rest of the funds control branch (FCB) budget analysts, as well as unique in BPAD
overall. Her workload requires her to work independently. She is creating/reviewing SF-132
apportionments, and posting transactions at levels above where funds are allocated for specific
Programs. She is often reviewing FCB processes to ensure we have proper controls in place. Her
customer is the OCFO FEMA Finance Center which is located in Winchester, VA so Jen’s customer is not
located in the DC area and will not be impacted by Jen not being in the office on a regular basis.

Making a change in duty station, shows we are serious about supporting Jen. As OCFO or BPAD
management changes in the future, the change in duty station will safe guard Jen from losing this
benefit of working from home more often than the FEMA Telework policy permits. She is currently
working a different schedule from her signed telework agreement - a situation I need to rectify one way
or another.

A couple items to note, on days that Jen travels to DC, it is challenging to get a full work day in. Jen logs
in from the train but sometimes loses connection so when there are deadlines, I have asked Jen to stay
home in order to meet the deadline rather than commute into DC and risk being late submitting
something.

In addition, Jen has been a superior performer since she has come on board in BPAD. She has lead us in
the fight to remediate audit findings by creating and enforcing new budget execution processes. Jen’s
hard work has recently been recognized as she received a DHS Outstanding Employee Award, this award
was presented to her by the DHS Secretary. Jen also was one of three OCFO-wide employees that
received a quality step increase (QSI) because she has made such an impact on Budget Execution.


There are also some potential drawbacks to my recommendation.
       Case 1:18-cv-01580-RCL Document 29-6 Filed 09/09/20 Page 88 of 90



We are not in compliance with the current FEMA Telework agreement. Employees need to be in the
office a minimum of 2 days per pay period. Jen has stated that this isn’t something she’s able to
continue doing. If we enforce the telework agreement she has currently, she will seek another job.
Replacing her would be difficult at best.

In closing, a decision needs to be made regarding Jen’s work schedule. Our choices are to change her
telework agreement, her duty station or she needs to comply with her current agreement. My
recommendation is that we change her duty station.

Thank you for your consideration.
Case 1:18-cv-01580-RCL Document 29-6 Filed 09/09/20 Page 89 of 90




                       ELLIS
                   DECLARATION
                     EXHIBIT U
      Case 1:18-cv-01580-RCL Document 29-6 Filed 09/09/20 Page 90 of 90


From:           Moncarz, Benjamin
To:             Ellis, Melissa
Subject:        RE: Jen"s reassignment memo
Date:           Thursday, August 11, 2016 5:27:51 PM


Melissa,

In reviewing your memo for a change in the duty station of Jennifer Wohltman, I approve your
request based on the following reasons:
    • Ms. Wohltman is not directly associated with any specific FEMA program-related
        portfolio and does not have customers in Washington, D.C. that require consistent
        interactions.
    • Ms. Wohltman’s workload requires her to work independently.
    • Ms. Wohltman’s customer is the OCFO Finance Center which is located in
        Winchester, VA, so her customer is not located in Washington, D.C. and will not be
        impacted based on Mrs. Wohltman not being in the office a minimum of two days a
        week.

In your communication to Mrs. Wohltman, please indicate that the telework agreement must
be signed annually per the telework policy. Also, please make sure Mrs. Wohltman is aware
that the Agency can at any time with proper notice ask that Ms. Wohltman report back to
FEMA HQ to report to work.

Please let me know if you have any questions or need additional information. Thanks,

Benjamin
202-212-3852

From: Benson, Shalini
Sent: Friday, July 15, 2016 5:07 PM
To: Ellis, Melissa <Melissa.Ellis@fema.dhs.gov>; Moncarz, Benjamin
<benjamin.moncarz@fema.dhs.gov>
Subject: Jen's reassignment memo

Here you go.




                                                                                       Kirton - AFPD - 000719
